Citation Nr: 1024801	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 19, 2002 
for the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the Veteran's claim 
for TDIU.

A January 2004 Board decision remanded the Veteran's claim for 
TDIU for additional development and adjudication.

An April 2004 rating decision issued by the Winston-Salem RO 
granted the Veteran's claim for TDIU and assigned an effective 
date of November 19, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's 
policy to grant TDIU in all cases where service connected 
disability causes unemployability regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Specifically as to claims for increase, 
38 C.F.R. § 3.400 provides that the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, date 
of receipt of claim.  38 C.F.R. § 3.400(o).

In addition, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The current effective date assigned for the Veteran's award of 
TDIU is November 19, 2002, the date his combined disability 
rating met the schedular requirements detailed in 38 C.F.R. § 
4.16(a).

At a July 26, 1996 VA orthopedic examination, the Veteran 
reported being unable to work since April 1996.  The examiner 
diagnosed low back pain/strain resulting in a "substantial 
disability" following a physical examination, but did not offer 
an opinion regarding the Veteran's ability to work.  He was 
awarded Social Security Administration benefits in September 
1998, effective April 1, 1996, due to his "back, leg, left 
shoulder, arm pain and depression".

The VA-authorized examination report dated July 26, 1996 reflects 
the Veteran's reports that he was not currently unemployed, that 
his last employment as a cable installer had been April 1996, and 
that he had reportedly stopped working due to his service-
connected back condition.  The examination report could 
constitute an informal claim for TDIU and also provides evidence 
of unemployability.

As noted; however, the Veteran did not meet the schedular 
requirements for a TDIU until November 19, 2002.  TDIU could be 
assigned under the provisions of 38 C.F.R. § 4.16(b) (2009), 
notwithstanding the fact that he did not meet the percentage 
requirements; but the Board is prohibited from assigning a TDIU 
under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the 
Board is required to remand the claim so that it can be referred 
to VA's Director of Compensation and Pension (C&P) for 
consideration of a rating under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The Board is thus required to 
remand this appeal so that it can be referred to the Director of 
C&P.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should refer the appeal for 
an earlier effective date for the grant of 
TDIU to VA's Director of C&P for adjudication 
in accordance with 38 C.F.R. § 4.16(b)

2.  If the benefit sought on appeal is not 
fully granted, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


